Exhibit 10.4

BOND PURCHASE AGREEMENT

Bernalillo County, New Mexico

Taxable Variable Rate Industrial Revenue Bonds

(Tempur Production USA, Inc. Project) Series 2005A

October 26, 2005

Bernalillo County, New Mexico

One Civic Plaza NW

Albuquerque, New Mexico 87102

Tempur Production USA, Inc.

1713 Jaggie Fox Way

Lexington, Kentucky 40511

Ladies and Gentlemen:

Banc of America Securities LLC (the “Underwriter”) hereby offers to enter into
this Bond Purchase Agreement (this “Bond Purchase Agreement”) with Bernalillo
County, New Mexico, a political subdivision of the State of New Mexico (the
“Issuer”), and Tempur Production USA, Inc., a Virginia corporation (the
“Company”). The offer is hereby made subject to acceptance by the Issuer and the
Company (by the execution and delivery of this Bond Purchase Agreement to the
Underwriter) on or before 6:00 p.m. New York, New York time, on October 26,
2005, and upon such acceptance this Bond Purchase Agreement shall be in full
force and effect in accordance with its terms and shall be binding upon the
Issuer, the Company and the Underwriter.

The Company is entering into this Bond Purchase Agreement to induce the Issuer
to sell and the Underwriter to purchase $53,925,000 initial aggregate principal
amount of the Bernalillo County, New Mexico Taxable Variable Rate Industrial
Revenue Bonds (Tempur Production USA, Inc. Project) Series 2005A (the “Initial
Series 2005A Bonds”), on the terms set forth herein. The Company, by its
acceptance hereof, requests that the Issuer issue and the Underwriter purchase
the Initial Series 2005A Bonds.

The Initial Series 2005A Bonds will be issued pursuant to the provisions of a
Trust Indenture, dated as of September 1, 2005 (the “Indenture”), by and between
the Issuer and The Bank of New York Trust Company, N.A., as trustee (the
“Trustee”), in order (i) to finance the acquisition and construction of a
manufacturing facility (the “Project”) to be leased by the Issuer to the Company
pursuant to the provisions of a Lease Agreement dated as of September 1, 2005
(the “Lease Agreement”) between the Issuer and the Company and used by the
Company in the manufacture of mattresses and neck pillows and (ii) to pay
certain costs of issuing the Bonds (as hereinafter defined).

Contemporaneously with the issuance of the Initial Series 2005A Bonds, Bank of
America, N.A. (the “Bank”) will issue its irrevocable Letter of Credit (the
“Letter of Credit”) in favor of the Trustee, for the account of the Company,
obligating the Bank to pay to the Trustee, in accordance with the terms thereof,
upon presentation of drafts and certificates as required therein, certain
amounts specified therein for payment of the principal or purchase price of and
interest on the Initial Series 2005A Bonds.

The Indenture permits the issuance by the Issuer of additional Taxable Variable
Rate Industrial Revenue Bonds (Tempur Production USA, Inc. Project) Series 2005A
(the “Additional Series 2005A Bonds”) from time to time bearing interest at the
same rates and repayable on the same dates as the Initial Series 2005A Bonds and
otherwise on a parity with the Initial Series 2005A Bonds as to security and
right to payment from draws on the Letter of Credit, as amended in connection
with the issuance of such Additional Series 2005A Bonds (the Initial

 

1



--------------------------------------------------------------------------------

Series 2005A Bonds and any Additional Series 2005A Bonds sold pursuant to the
terms hereof being hereinafter referred to together as the “Series 2005A Bonds”)
to finance additional costs of the Project leased to the Company and costs of
issuance of the Bonds, provided that the aggregate principal amount of the
Series 2005A Bonds that may be issued under the Indenture shall not exceed
$75,000,000 (the “Maximum Permitted Amount”).

The parties hereto desire to specify the terms and conditions applicable to the
purchase and sale of the Initial Series 2005A Bonds on their date of issuance
(the “Date of Issuance” or “Initial Closing Date”) and any Additional Series
2005A Bonds on their respective dates of issuance (each such date being
hereinafter referred to as a “Closing Date”).

The Series 2005A Bonds are more fully described in the Official Statement dated
October 21, 2005 (the “Official Statement”) prepared in connection with the
initial issuance and sale of the Series 2005A Bonds.

The Indenture also permits the issuance from time to time by the Issuer of the
Issuer’s Taxable Fixed Rate Unsecured Industrial Revenue Bonds (Tempur
Production USA, Inc. Project) Series 2005B (the “Series 2005B Bonds” and,
together with the Series 2005A Bonds, the “Bonds”). The Series 2005B Bonds
(i) will not be purchased by the Underwriter, but instead will be issued and
sold by the Issuer directly to Tempur World, LLC, an affiliate of the Company
(the “Series 2005B Bond Purchaser”), for investment for its own account pursuant
to a Bond Purchase Agreement dated as of the date hereof (the “Series 2005B
Purchase Agreement”) among the Issuer, the Company and the Series 2005B Bond
Purchaser, and (ii) will not be secured by the Letter of Credit.

Section 1. Definitions. All capitalized terms used herein and not otherwise
herein defined shall have the meanings ascribed to them in the Indenture.

Section 2. Agreement to Purchase; Purchase Price; Closing Dates.

(a) The Underwriter hereby agrees to purchase all (but not less than all) of the
Initial Series 2005A Bonds at an aggregate purchase price of $53,925,000, which
reflects the par amount of the Initial Series 2005A Bonds. At or before 12:00
p.m., New York, New York time, on October 27, 2005 (the “Initial Closing Date”),
or at such other time or on such later date as the Underwriter, the Company and
the Issuer mutually agree upon, the Issuer will deliver or cause to be delivered
to the Underwriter the Initial Series 2005A Bonds, and the Underwriter will
accept such delivery and transfer to the Trustee, for the account of the Issuer,
the purchase price of the Initial Series 2005A Bonds in immediately available
funds. Delivery and payment shall be made simultaneously at such place as the
Underwriter, the Company and the Issuer mutually agree upon.

(b) Subject to the terms and conditions contained in the Indenture and herein,
at any time and from time to time, upon receipt by the Underwriter of a written
request in the form of Exhibit A hereto from the Company to the Issuer to issue
and sell, and to the Underwriter to purchase, Additional Series 2005A Bonds in
the principal amount specified in such request (which shall be in a minimum
amount of $5,000,000 or any integral multiple of $5,000 in excess thereof) at
least 30 days before the applicable Closing Date specified therein (which,
unless the Underwriter otherwise agrees, shall be (i) the first day of a month
which is a Business Day on which the Additional Series 2005A Bonds specified in
such request shall bear interest at the Weekly Rate and (ii) not later than
May 1, 2007), together with evidence satisfactory to the Underwriter that the
stated amount of the Letter of Credit (or any Substitute Letter of Credit
subsequently substituted therefor) to be in effect on the applicable Closing
Date (whether by virtue of an amendment or supplement thereto or otherwise) will
be not less than the aggregate principal amount of all Series 2005A Bonds that
will be outstanding on such Closing Date bearing interest at the Weekly Rate
plus 35 days of interest thereon at the Maximum Rate calculated on the basis of
a 365 day year and that the other conditions to the issuance of such Additional
Series 2005A Bonds set forth in the Indenture have been satisfied, the
Underwriter shall purchase all of such Additional Series 2005A Bonds at a price
equal to 100% of the principal amount thereof. The obligation of the Underwriter
to purchase the Additional Series 2005A Bonds on each Closing Date is subject to
(i) receipt by the Underwriter of: (A) satisfactory approving Opinions of
counsel to the Bank and the Company and confirmation that the Opinion

 

2



--------------------------------------------------------------------------------

of Bond Counsel delivered on the Initial Closing Date and attached as an
appendix to the Official Statement has not been withdrawn or amended, restated
or otherwise changed in form or substance as to the Additional Series 2005A
Bonds in a manner that would adversely affect the marketing of the Additional
Series 2005A Bonds as determined by the Underwriter in the exercise of its
reasonable discretion; (B) a letter from any Rating Agency reaffirming its then
rating on all outstanding Series 2005A Bonds as also applicable to the
Additional Series 2005A Bonds or, if such rating initially applies to all Series
2005A Bonds to be issued, such rating shall not have been reduced or withdrawn;
and (C) such other documents, instruments, approvals and opinions as the
Underwriter may reasonably request; (ii) satisfaction of the other conditions
specified in the Indenture; (iii) receipt by the Underwriter of evidence
satisfactory to it (which may take the form of certificates signed by duly
authorized officers of the Issuer and the Company) that (A) the representations
of the Issuer contained in Section 5 of this Bond Purchase Agreement and the
representations of the Company contained in Section 6 of this Bond Purchase
Agreement remain true and correct on each Closing Date as though made on and as
of such Closing Date with respect to all Series 2005A Bonds to be outstanding on
such Closing Date, and (B) no event referred to in Section 9 hereof or
Section 3(c) of the Remarketing and Interest Services Agreement dated as of
September 1, 2005 (the “Remarketing Agreement”), between the Company and Banc of
America Securities LLC, as Remarketing Agent, has occurred and is continuing;
and (iv) the contemporaneous purchase by the Series 2005B Bond Purchaser of such
aggregate principal amount of Series 2005B Bonds as is required by the Bank.

(c) The Initial Series 2005A Bonds and any Additional Series 2005A Bonds
subsequently purchased hereunder will bear interest, be subject to optional and
mandatory redemption and have optional and mandatory tender features as provided
in the Indenture. The Initial Series 2005A Bonds and any Additional Series 2005A
Bonds subsequently purchased hereunder will be sold to the Underwriter under the
exemption set forth in Rule 15c2-12(d) of the Securities and Exchange
Commission.

(d) The Initial Series 2005A Bonds and any Additional Series 2005A Bonds
subsequently purchased hereunder shall be in fully registered form, registered
in such names as the Underwriter shall submit to the Trustee prior to each
Closing Date and shall be in denominations of One Hundred Thousand Dollars
($100,000) or any integral multiple of $5,000 in excess thereof, except as
otherwise provided in the Indenture. The Initial Series 2005A Bonds and any
Additional Series 2005A Bonds subsequently purchased hereunder shall be made
available to the Underwriter for review at least one (1) business day prior to
each Closing Date. Notwithstanding the foregoing and any other references in
this Bond Purchase Agreement to delivery of Series 2005A Bonds, or similar
statements, the Series 2005A Bonds will be registered with Cede & Co. as nominee
of The Depository Trust Company (“DTC”) under the DTC system and the DTC
procedures will be followed and take precedence over any conflicting procedures
or provisions.

(e) The Series 2005A Bonds will be sold to the Underwriter on the Initial
Closing Date and each subsequent Closing Date under the exemption set forth in
Section 3(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”).

Section 3. Official Statement.

(a) The Company shall deliver or cause to be delivered to the Underwriter,
promptly after acceptance hereof and prior to the Initial Closing Date, copies
of the Official Statement relating to the Series 2005A Bonds that has been
approved for distribution by the Issuer and the Company. The parties hereby
acknowledge that there will be prepared and distributed only a single Official
Statement for the Series 2005A Bonds. If between the date of this Bond Purchase
Agreement and the date which is one hundred twenty (120) days following the
final Closing Date, any event shall occur which might or would cause the
Official Statement to contain any untrue statement of material fact or to omit
to state any material fact necessary to make statements therein, in light of the
circumstances under which they were made, not misleading, the Company shall
notify the Underwriter and the Issuer, and if, in the opinion of the Underwriter
or the Issuer, such event requires the preparation and publication of a
supplement or amendment to the Official Statement, the Company will supplement
or amend the Official Statement in a form and in a manner approved by the
Underwriter and the Issuer. If the Official Statement is so supplemented or
amended prior to any proposed Closing Date, such approval by the Underwriter and
the Issuer

 

3



--------------------------------------------------------------------------------

of a supplement or amendment to the Official Statement shall not preclude the
Underwriter from thereafter terminating this Bond Purchase Agreement if, in the
reasonable judgment of the Underwriter, such amendment or supplement has had or
will have a material adverse effect on the marketability of any Series 2005A
Bonds to be issued on such proposed Closing Date.

(b) The Issuer and the Company hereby ratify, approve and authorize the use by
the Underwriter, prior to and after the date hereof, in connection with the
offer and sale of the Series 2005A Bonds, of the Official Statement. The
Underwriter agrees that it will not confirm the sale of any Series 2005A Bonds
unless the settlement of such sale is accompanied by or preceded by the delivery
of a copy of the final Official Statement.

Section 4. Fees and Expenses.

(a) In lieu of a discount on the Series 2005A Bonds, the Company agrees to pay
the Underwriter a one-time underwriting fee of $187,500 in immediately available
funds on the Initial Closing Date in consideration for its commitments and
services hereunder, which fee shall be deemed earned in full upon receipt by the
Underwriter and no portion of which shall be refundable for any reason,
including, without limitation, a determination by the Issuer or the Company not
to issue any or all of the Additional Series 2005A Bonds.

(b) The Company also agrees to pay to the Underwriter all reasonable
out-of-pocket costs and expenses of the Underwriter incurred in connection with
the issuance and sale of the Series 2005A Bonds and the preparation, execution,
delivery and enforcement of this Bond Purchase Agreement, the Official
Statement, the Indenture, the Lease Agreement, the Bonds and any other documents
contemplated to be delivered in connection herewith or therewith, including,
without limitation, the reasonable fees and expenses of counsel to the
Underwriter (“Underwriter’s Counsel”), and, in accordance therewith, the Company
shall pay a one-time administrative fee estimated at $8,000 in immediately
available funds on the Initial Closing Date to cover such out-of-pocket costs
and expenses (exclusive of fees and expenses of Underwriter’s Counsel) through
the Initial Closing Date.

(c) The Company shall also pay all other fees and expenses incurred in
connection with the issuance and sale of the Bonds and the preparation,
execution, delivery and enforcement of this Bond Purchase Agreement, the Series
2005B Purchase Agreement, the Official Statement, the Indenture, the Lease
Agreement, the Bonds and any other document that may be delivered in connection
herewith or therewith, including, but not limited to, (i) the reasonable fees
and expenses of Bond Counsel, counsel for the Bank, counsel for the Company,
counsel for the Trustee and the Fiscal Agent and counsel for the Issuer,
(ii) the reasonable fees and expenses of the Issuer, the Trustee and the Fiscal
Agent, (iii) the cost of printing, photocopying and delivering the Bonds and the
Official Statement, (iv) all Rating Agency fees and (v) the fees and expenses of
the Bank specified in the Credit Agreement.

(d) The fees and expenses described in paragraphs (b) and (c) above shall be
paid by the Company whether or not the Series 2005A Bonds are issued or sold,
unless the Underwriter is in default in its obligation to purchase the Series
2005A Bonds hereunder, in which case the Company shall have no obligation to pay
the fees and expenses of the Underwriter or Underwriter’s Counsel. All fees and
expenses described in this Section 4, to the extent they are identifiable and
billed, shall be paid on the Date of Issuance and each subsequent Closing Date,
and the remainder shall be paid promptly upon receipt of statements therefor.
The obligations of the Company under this Section 4 shall survive the issuance
and maturity of the Series 2005A Bonds and any termination of this Bond Purchase
Agreement.

(e) Whether or not the sale of the Series 2005A Bonds by the Issuer to the
Underwriter is consummated, the Underwriter shall be under no obligation to pay
any costs or expenses incident to the performance of the obligations of the
Issuer or the Company hereunder.

(f) In the event that, for any reason (other than a failure by the Underwriter
to comply with any of its obligations hereunder), the Issuer fails to deliver
the Initial Series 2005A Bonds or any Additional Series 2005A Bonds as provided
herein by 12:00 p.m., New York, New York time, on the Initial Closing Date or
any subsequent Closing Date, as applicable, the Company will pay to the
Underwriter any losses resulting from the

 

4



--------------------------------------------------------------------------------

Underwriter being required to hold Series 2005A Bonds prior to delivery to
ultimate purchasers thereof. This preceding sentence shall not be construed as a
waiver of any condition to the Underwriter’s obligations under this Bond
Purchase Agreement.

Section 5. Representations and Agreements of the Issuer. The Issuer represents
to, and agrees with, the Company and the Underwriter that:

(a) Each of the representations of the Issuer contained in the most recent
drafts of the Lease Agreement and the Indenture furnished to the Underwriter on
or before the date hereof will be true and correct on and as of the Date of
Issuance and are hereby made to the Underwriter as if set forth herein.

(b) The Issuer is a political subdivision of the State of New Mexico, with all
necessary power and authority to issue the Bonds and to enter into the Lease
Agreement for the purpose of promoting and encouraging commerce and industry,
and generally to foster economic development in the State of New Mexico; to
enter into the Indenture and this Bond Purchase Agreement and the Series 2005B
Purchase Agreement; to issue, sell and deliver the Bonds as provided herein; and
to carry out and consummate all other transactions contemplated by each of the
aforesaid documents.

(c) The Issuer has duly authorized the issuance of the Bonds and the execution
and delivery of, and the performance of its obligations under, this Bond
Purchase Agreement, the Series 2005B Purchase Agreement, the Lease Agreement and
the Indenture; this Bond Purchase Agreement has been duly executed and delivered
and, assuming the due authorization, execution and delivery by the other parties
hereto, is a valid and binding obligation of the Issuer, enforceable against the
Issuer in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and the application of general principles of equity;
and the Bonds, when issued on the Initial Closing Date or any subsequent Closing
Date, as applicable, will be duly authorized, executed, issued and delivered by
the Issuer, and will constitute, legal, valid and binding limited obligations of
the Issuer, enforceable against the Issuer in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and the application of general principles of equity.

(d) To the knowledge of the undersigned, without investigation, there is no
action, suit or proceeding or investigation, at law or in equity, before or by
any court, board or body or other governmental authority, pending or threatened
against or affecting the Issuer, or any basis therefor, to restrain or enjoin
the issuance or delivery of any of the Bonds or the collection, application or
pledge of revenues pledged under the Indenture or in any way contesting or
affecting the authority for the issuance of the Bonds or the validity or
enforceability of the Bonds, the Indenture, the Lease Agreement, this Bond
Purchase Agreement, the Series 2005B Purchase Agreement or any other document
executed and delivered (or to be executed and delivered) in connection with the
issuance of the Bonds and the other transactions contemplated hereby, to which
the Issuer is or is to be a party (collectively, the “Issuer Documents”), or the
power of the Issuer to execute and deliver such documents or to consummate the
transactions contemplated therein or the existence or powers of the Issuer or
the titles of its officers to their respective offices, or wherein an
unfavorable decision, ruling or finding would adversely affect the transactions
contemplated hereby and in the Indenture or the Lease Agreement, or which in any
way would adversely affect the validity of the Issuer Documents or the
resolutions adopted in connection with the issuance of the Bonds.

(e) To the knowledge of the undersigned, without investigation, the execution,
delivery and performance by the Issuer of the Issuer Documents do not and will
not violate any order, injunction, ruling or decree by which the Issuer is
bound, and do not and will not constitute a breach of or a default under any
agreement, indenture, mortgage, lease, note or other obligation, instrument or
arrangement to which the Issuer is a party or by which the Issuer or any of its
property is bound, or contravene or constitute a violation of any federal or
state constitutional or statutory provision, rule or regulation to which the
Issuer or any of its property is subject, and no approval, consent or other
action by, or filing or registration with, any governmental authority or agency
is required in connection therewith that has not been obtained or accomplished.

 

5



--------------------------------------------------------------------------------

(f) With respect to the information contained therein relating to the Issuer
under the captions “THE ISSUER” and “LITIGATION—The Issuer”, the Official
Statement does not as of the Date of Issuance (and any amendment or supplement
thereto as of each subsequent Closing Date shall not) contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading. The Issuer has not participated in the
preparation of the Official Statement and takes no responsibility for the
accuracy of any of the information contained therein, except the statements
relating to the Issuer therein under the captions “THE ISSUER” and
“LITIGATION—The Issuer”.

(g) Subject to the Issuer’s disclaimer in Section 5(f) above, the Issuer
acknowledges the use of the Official Statement by the Underwriter and the
Remarketing Agent, respectively, in connection with the initial sale and
remarketing, respectively, of the Series 2005A Bonds from time to time, but
makes no representation as to its contents except as it relates to the Issuer as
provided in Section 5(f).

(h) The Issuer shall cooperate with the Underwriter, at the expense of the
Company, in taking all actions necessary for the qualification of the Series
2005A Bonds for sale (and the continuation of the effectiveness of such
qualification so long as required for the distribution of the Series 2005A
Bonds) and the determination of eligibility for investment of the Series 2005A
Bonds under the laws of such jurisdictions as the Underwriter may request;
provided, however, that the Issuer will not be required to qualify as a foreign
corporation or file a consent to service of process in connection with any such
qualification in any jurisdiction.

(i) The Issuer agrees that at the Company’s cost the Underwriter may amend or
supplement the Official Statement whenever, in the reasonable judgment of the
Underwriter, such amendment or supplement is required in order to initially
offer and sell any Additional Series 2005A Bonds in accordance with all
applicable federal and state securities laws.

(j) Except as and to the extent the Underwriter and the Company receive express
prior written notice in reasonable detail to the contrary, none of the foregoing
representations of the Issuer is or will be false or misleading in any material
respect on or as of any subsequent Closing Date.

Notwithstanding the foregoing, the liability of the Issuer under any such
representations and agreements for any breach or default by the Issuer thereof
or thereunder shall be limited solely to the rents, revenues and receipts
derived by it from the Lease Agreement and pledged to the payment of the Bonds.

Section 6. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to, and agrees with, the Issuer and the Underwriter
that:

(a) The Company’s representations and warranties contained in the most recent
drafts of the Lease Agreement and the Credit Agreement furnished to the
Underwriter will be true and correct on and as of the Date of Issuance and are
hereby made to the Underwriter as if set forth herein.

(b) The Company has taken all necessary action to authorize, execute and deliver
this Bond Purchase Agreement, the Series 2005B Purchase Agreement, the Lease
Agreement, the Credit Agreement, the Remarketing Agreement and all other
documents executed and delivered (or to be executed and delivered) in connection
with the issuance of the Bonds and the other transactions contemplated hereby to
which it is or is to be a party (collectively, the “Company Documents”), and
this Bond Purchase Agreement has been duly executed and delivered and
constitutes, and the other Company Documents when duly executed and delivered by
the Company, will constitute the legal, valid and binding obligations of the
Company enforceable in accordance with their respective terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and the application of
general principles of equity or public policy as to the enforcement of certain
provisions, such as indemnification provisions; the Company

 

6



--------------------------------------------------------------------------------

Documents do not and will not conflict with or constitute on its part a material
violation of, breach of, or default under, any law, administrative regulation,
court decree, resolution or agreement or instrument known to it to which it is a
party or by which it is bound; and all consents, approvals, authorizations and
orders of governmental or regulatory authorities which are required of the
Company for the consummation of the transactions contemplated thereby and hereby
have been obtained.

(c) There is no action, suit, proceeding or inquiry, or, to the best knowledge
and information of the Company, any investigation, at law or in equity, or
before or by any court, public board or body or other governmental authority,
pending or, to the best knowledge and information of the Company, threatened
against or affecting the Company wherein an unfavorable decision, ruling or
finding could materially and adversely affect the condition (financial or
otherwise) of the Company, or the transactions contemplated by this Bond
Purchase Agreement or the Official Statement, or that in any manner raises any
question concerning the legality, validity or enforceability of the Company
Documents, nor to the best knowledge and belief of the Company is there any
basis therefor.

(d) The execution, delivery and performance by the Company of the Company
Documents are within the powers of the Company and do not and will not conflict
with or violate the articles of incorporation or bylaws of the Company or any
order, injunction, ruling or decree by which the Company or its property is
bound, and do not and will not constitute a breach of or default under any
agreement, indenture, mortgage, lease, note or other obligation, instrument or
arrangement to which the Company is a party or by which the Company or any of
its property is bound, or contravene or constitute a violation of any federal or
state constitutional or statutory provision, rule or regulation to which the
Company or any of its property is subject, the breach, default, contravention or
violation of which could have a material adverse effect on the business or
financial condition of the Company, and no approval, consent or other action by,
or filing or registration with, any governmental authority or agency is required
to be obtained or accomplished by the Company in connection therewith that has
not been obtained or accomplished or will not be obtained or accomplished by the
Date of Issuance provided that no representation is made as to compliance with
Blue Sky law requirements.

(e) The information relating to the Company, the use of proceeds of the Bonds
and the Project contained or incorporated by reference in the Official Statement
or otherwise supplied by or on behalf of the Company in writing for inclusion
therein, including, without limitation, Appendix B thereto, does not as of the
Date of Issuance (and any amendment or supplement thereto as of each subsequent
Closing Date shall not) contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
The Company has authorized the delivery of the Official Statement and approves
of the use and distribution of the Official Statement by the Underwriter and the
Remarketing Agent in connection with the initial sale and remarketing,
respectively, of the Series 2005A Bonds from time to time.

(f) The Company is not in default in the payment of the principal of or interest
on any of its indebtedness for borrowed money or under any instrument under or
subject to which any indebtedness or swap or other derivative obligation has
been incurred and no event has occurred and is continuing that, with the lapse
of time or the giving of notice or both, would constitute an event of default
under any such instrument.

(g) The Company agrees to make available to the Underwriter, without cost,
sufficient copies of any relevant documents pertaining to the Company, as the
Underwriter may require from time to time for the prompt and efficient
performance by the Underwriter of its obligations hereunder.

(h) The Company agrees at its cost to amend or supplement the Official Statement
with the Underwriter’s assistance whenever requested by the Underwriter, when,
in the reasonable judgment of the Underwriter, such amendment or supplement is
required in order to initially offer and sell any Additional Series 2005A Bonds
in accordance with all applicable federal and state securities laws.

 

7



--------------------------------------------------------------------------------

(i) Except as and to the extent the Issuer and the Underwriter receive express
prior written notice in reasonable detail to the contrary, none of the foregoing
representations made by the Company is or will be false or misleading in any
material respect on or as of any subsequent Closing Date.

Section 7. Representations of the Underwriter. The Underwriter represents to the
Issuer and the Company that:

(a) The Underwriter is registered under the Securities Exchange Act of 1934, as
amended (the “1934 Act”), as a municipal securities dealer.

(b) The undersigned officer of the Underwriter is duly authorized to execute
this Bond Purchase Agreement on behalf of the Underwriter, and the Underwriter
has full authority to take such action as it may deem advisable with respect to
all matters pertaining to this Bond Purchase Agreement.

(c) The Underwriter will offer the Series 2005A Bonds only in states where the
offer and sale are legal, either as exempt securities, or as exempt
transactions, or as a result of due registration for sale in any such state.

Section 8. Conditions to the Obligations of the Underwriter. The obligation of
the Underwriter to accept delivery of and pay for the Initial Series 2005A Bonds
on the Date of Issuance shall be subject, at the option of the Underwriter, to
the accuracy in all material respects of the representations, warranties and
agreements on the part of the Company and the Issuer contained herein as of the
date hereof and as of the Date of Issuance, to the accuracy in all material
respects of the statements of the officers and other officials of the Trustee,
the Bank, the Company and the Issuer made in any certificates or other documents
furnished pursuant to the provisions hereof, and to the performance by the
Company and the Issuer of their obligations, as applicable, to be performed
hereunder at or prior to the Date of Issuance and to the following additional
conditions:

(a) On the Date of Issuance, the Initial Series 2005A Bonds, the Initial Series
2005B Bonds, the Indenture, the Lease Agreement, the Series 2005B Purchase
Agreement, the Remarketing Agreement, the Credit Agreement and the Letter of
Credit shall have been duly authorized, executed and delivered by the respective
parties thereto, in substantially the forms heretofore submitted to the
Underwriter with any such changes as shall have been agreed to in writing by the
Underwriter, and said agreements shall not have been amended, modified or
supplemented, except as may have been agreed to in writing by the Underwriter,
and there shall have been taken in connection therewith, with the issuance of
the Initial Series 2005A Bonds and with the transactions contemplated thereby
and by this Bond Purchase Agreement, all such actions as Bond Counsel or
Underwriter’s Counsel shall deem to be necessary and appropriate.

(b) The representations and warranties of each of the Company and the Issuer
contained in this Bond Purchase Agreement shall be true, correct and complete in
all material respects on the date hereof and on the Date of Issuance, as if made
again on the Date of Issuance, and the Official Statement (as the same may be
supplemented or amended with the written approval of the Underwriter) shall be
true, correct and complete in all material respects and shall not contain any
untrue statement of fact or omit to state any fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which such statements were made, not misleading.

(c) There shall have occurred no material adverse change in the condition
(financial or otherwise) of the Company between the date hereof and the Date of
Issuance.

(d) The Underwriter shall be paid the amount set forth in Section 4(a) on the
Date of Issuance.

(e) At or prior to the Date of Issuance, the Underwriter shall have received the
following documents, in each case satisfactory in form, scope and substance to
the Underwriter:

(i) copies of the Indenture, the Lease Agreement, the Series 2005B Purchase
Agreement, the Remarketing Agreement, and the Credit Agreement, duly executed
and delivered by the respective parties

 

8



--------------------------------------------------------------------------------

thereto, with such amendments, modifications or supplements as may have been
agreed to in writing by the Underwriter, the Official Statement duly approved by
the Issuer and the Company, and a copy of the Letter of Credit as executed by
the Bank;

(ii) a final opinion of Bond Counsel, dated the Date of Issuance, in the form
attached to the Official Statement, and a letter of Bond Counsel, dated the Date
of Issuance and addressed to the Underwriter, the Trustee, the Bank and the
Company, to the effect that its opinion addressed to the Issuer may be relied
upon by such parties to the same extent as if such opinion were addressed to
each of them;

(iii) an opinion of counsel to the Bank dated the Date of Issuance and addressed
to the Issuer, the Company, the Rating Agency rating the Initial Series 2005A
Bonds, the Trustee and the Underwriter to the effect that:

(1) the Bank is a national banking association, validly existing under the laws
of the United States of America, and is empowered under such laws to issue the
Letter of Credit and to take all actions required or permitted on its part to be
taken, under the Letter of Credit;

(2) the Letter of Credit constitutes the legal, valid and binding obligation of
the Bank, enforceable against the Bank in accordance with its terms, except
(A) as limited by bankruptcy, insolvency, reorganization, moratorium and other
laws relating to or affecting generally the enforcement of creditors’ rights and
remedies generally; and (B) general principles of equity; and

(3) the Letter of Credit is exempt from the registration requirements of the
1933 Act;

(iv) one or more opinions of counsel to the Company, dated the Date of Issuance
and addressed to the Issuer, the Bank, the Trustee and the Underwriter, to the
effect, among other things, that:

(1) the Company is possessed of full power and authority to conduct its business
as presently conducted and as contemplated to be conducted by the Company
Documents;

(2) the Company is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia and is duly qualified to
do business in the State of New Mexico;

(3) the Company has full power and authority to execute and deliver the Company
Documents; the Company Documents have been duly authorized, executed and
delivered on its behalf and when executed by the other parties thereto will be
the legal, valid and binding obligations of the Company, enforceable in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium or similar laws or by legal or equitable
principles relating to or limiting creditors’ rights generally or public policy
as to the enforcement of certain provisions, such as indemnification provisions;

(4) the execution and delivery of the Company Documents and compliance by the
Company with the provisions thereof will not result in a violation of, a breach
of, or a default under the articles of incorporation or bylaws of the Company or
any statute, indenture, mortgage, deed of trust, note agreement, other agreement
or instrument to which the Company is a party or by which the Company or any of
its property is bound, or any order, rule or regulation of any court or other
governmental body having jurisdiction over the Company which breach might have a
materially adverse effect on the ability of the Company to perform under the
Company Documents;

(5) no authorization, approval, consent or order of any governmental agency or
any other person or entity is required for the valid authorization, execution
and delivery of the Company Documents on behalf of the Company that has not been
obtained except that no opinion will be rendered by it concerning Blue Sky
compliance or federal securities law registration exemption;

(6) to the best of counsel to the Company’s knowledge, there is no action, suit,
proceeding, inquiry or investigation by or before any court, governmental
agency, public board or body pending or threatened against or affecting the
Company which, if determined adversely to it, would have a

 

9



--------------------------------------------------------------------------------

material adverse effect upon the consummation of the transactions contemplated
by the Company Documents or the financial condition or assets of the Company;
and

(7) to the best of counsel to the Company’s knowledge, the information contained
in the Official Statement describing the Company, the use of the proceeds of the
Bonds and the Project is true and correct in all material respects, and such
information does not contain any untrue or misleading statement of material fact
or omit to state a material fact necessary to make statements therein, in light
of the circumstances under which they were made, not misleading;

(v) a certificate of the Company dated the Date of Issuance, signed by the
Company, confirming the representations set forth in Section 6 hereof as if
given on the Date of Issuance;

(vi) a certificate of the Trustee dated the Date of Issuance, signed by a duly
authorized officer of the Trustee, to the effect that:

(1) such officer is a duly authorized officer of the Trustee;

(2) the Trustee is a national banking association duly organized, validly
existing and in good standing under the laws of the United States of America, is
authorized to carry out corporate trust powers in the State of New Mexico and
has all necessary power and authority to enter into and perform its duties under
the Indenture and upon the execution and delivery thereof by the Trustee, the
Indenture shall constitute a legally valid and binding obligation of the
Trustee, enforceable in accordance with its terms;

(3) the duties and obligations of the Trustee under the Indenture have been duly
accepted by the Trustee;

(4) the Trustee is duly authorized to authenticate and deliver the Series 2005A
Bonds to the Underwriter under instruction by the Issuer pursuant to the terms
of the Indenture;

(5) to the best knowledge of such officer, the acceptance by the Trustee of the
duties and obligations under the Indenture and the execution and delivery of the
Indenture and compliance with the provisions thereof, will not conflict with, or
constitute a breach of or default under, any law, administrative regulation,
court decree, resolution, charter, bylaw or other agreement to which the Trustee
is subject or by which it is bound;

(6) the representations and warranties of the Trustee in the Indenture are true,
complete and correct in all material respects as of the Date of Issuance; and

(7) the Initial Bonds have been validly authenticated, registered and delivered
by the Trustee;

(vii) a certificate of the Issuer, dated the Date of Issuance, signed by such
officer as is acceptable to the Underwriter, to the effect that the
representations of the Issuer contained in this Bond Purchase Agreement are true
and correct in all material respects as of the Date of Issuance;

(viii) a certificate of the Bank, dated the Date of Issuance, signed by an
authorized representative of the Bank to the effect that:

(1) all conditions precedent to the issuance of the Letter of Credit, including
those specified in the Credit Agreement, have been satisfied or have been
waived;

(2) to the actual knowledge of such authorized representative of the Bank, there
is no action, suit, litigation, proceeding, inquiry or investigation at law or
in equity or by or before any judicial or administrative court, agency, body or
other entity, pending or threatened against the Bank or any of its properties,
where an unfavorable decision, ruling or finding (i) would adversely affect the
validity or enforceability of the Letter of Credit or (ii) would otherwise
adversely affect the legal ability of the Bank to comply with its obligations
under the Letter of Credit; and

(3) the information contained in the Official Statement describing the Bank is
true and correct in all material respects;

 

10



--------------------------------------------------------------------------------

(ix) an opinion of Underwriter’s Counsel dated the Date of Issuance and
addressed to the Issuer, the Trustee, the Bank, the Underwriter and the Company
substantially in the form of Exhibit B hereto;

(x) an opinion of Underwriter’s Counsel dated the Date of Issuance and addressed
to the Underwriter substantially in the form of Exhibit C hereto;

(xi) evidence satisfactory to the Underwriter to the effect that the Initial
Series 2005A Bonds have received a rating of “AA/A-1+” or better from Standard &
Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc., which
rating remains in effect on the Date of Issuance;

(xii) evidence satisfactory to the Underwriter that the Series 2005B Bond
Purchaser has purchased $17,975,000 aggregate principal amount of Initial Series
2005B Bonds for its own account on the Initial Closing Date; and

(xiii) such additional legal opinions, certificates, proceedings, instruments
and other documents as the Underwriter, Bond Counsel or Underwriter’s Counsel
may reasonably request to evidence compliance by the Issuer, the Company, the
Bank and the Trustee with legal requirements, the truth and accuracy, as of the
Date of Issuance, of the representations of the Issuer, the Company, the Bank
and the Trustee, and the due performance or satisfaction by the Issuer, the
Company, the Bank and the Trustee at or prior to such time of all agreements
then to be performed and all conditions then to be satisfied by the Issuer, the
Company, the Bank and the Trustee.

Section 9. Failure to Satisfy Conditions; Underwriter’s Right to Terminate.

(a) If the Issuer and the Company are unable to satisfy the conditions to the
obligations of the Underwriter set forth in this Bond Purchase Agreement, or if
the obligations of the Underwriter are terminated by the Underwriter for any
reason permitted by this Bond Purchase Agreement, this Bond Purchase Agreement
will terminate, and none of the Issuer, the Company or the Underwriter will be
under further obligation hereunder; except that the obligations to pay expenses
as provided in Section 4 hereof and all rights to indemnity or contribution as
provided in Section 10 hereof shall continue in full force and effect to the
extent set forth therein. The Underwriter may, in its discretion, waive any one
or more of the conditions imposed by this Bond Purchase Agreement and proceed
with the purchase of the Series 2005A Bonds on the Date of Issuance or any
subsequent Closing Date.

(b) The Underwriter may terminate this Bond Purchase Agreement by notification
to the Issuer and the Company if at any time subsequent to the date hereof:
(i) any legislation, ordinance, rule or regulation shall have been enacted by
any governmental body, department or agency of the State of New Mexico or any
decision by any court of competent jurisdiction shall have been rendered that in
the reasonable opinion of the Underwriter materially adversely affects the
marketability of the Series 2005A Bonds; (ii) any legislation shall have been
enacted, any decision by a court of the United States of America shall have been
rendered or any stop order, ruling, regulation or official statement by or on
behalf of the Securities and Exchange Commission or other governmental agency
shall have been made to the effect that the Series 2005A Bonds or the Indenture
are not exempt from registration, qualification or other requirements of the
1933 Act, the Trust Indenture Act of 1939, as amended, or other federal
securities laws; (iii) there shall have occurred any new outbreak of hostilities
or any national or international calamity or crisis, the effect of such
outbreak, calamity or crisis being such as could cause a major disruption in the
debt markets and as, in the reasonable judgment of the Underwriter, would make
it impracticable for it to market the Series 2005A Bonds or to enforce contracts
for the sale of the Series 2005A Bonds; (iv) there shall be in force a general
suspension of trading on The New York Stock Exchange, Inc., or minimum or
maximum prices for trading shall have been fixed and be in force, or maximum
ranges for prices for securities shall have been required and be in force on The
New York Stock Exchange, Inc., whether by virtue of a determination by that
exchange or by order of the Securities and Exchange Commission or any other
governmental authority having jurisdiction; (v) a general banking moratorium
shall have been declared by federal, New York, or New Mexico authorities having
jurisdiction and be in force; or (vi) any event shall have occurred or condition
shall exist which makes untrue or incorrect, as of such time, in any material
respect, any

 

11



--------------------------------------------------------------------------------

statement or information contained in the Official Statement or which is not
reflected in the Official Statement, but should be reflected therein in order to
make such statements and information contained therein not misleading as of such
time in any material respect.

Section 10. Indemnification.

(a) The Company agrees to indemnify and hold harmless the Underwriter and the
Issuer and any member, commissioner, officer, director, employee or agent of the
Underwriter or the Issuer and each person, if any, who controls the Underwriter
or the Issuer within the meaning of Section 15 of the 1933 Act, or Section 20 of
the 1934 Act (collectively, the “Indemnified Parties”) against any and all
losses, costs, claims, damages, liabilities, attorneys’ fees or other expenses
whatsoever (collectively, “Loss”) which any of them may incur or suffer, without
gross negligence, willful misconduct or bad faith on their part, arising out of,
in connection with or relating to the issuance and sale of the Bonds and the
determination by the Underwriter of the initial Interest Rate on the Series
2005A Bonds, including, without limitation, any Loss caused by, or which arises
out of or relates to, any breach (or alleged breach) by the Company of its
representations, warranties or covenants set forth herein, or any untrue
statement or misleading statement of a material fact contained in the Official
Statement or incorporated therein by reference (except, with respect to the
Issuer, statements provided or approved by the Issuer and, with respect to the
Underwriter, statements pertaining to the Bank or the Underwriter) or supplied
by the Company in writing in connection with the issuance and sale of Series
2005A Bonds in accordance with the terms hereof and of the Remarketing Agreement
(collectively, the “Disclosure Materials”), or which arises out of or relates
to, any omission or alleged omission from such Disclosure Materials of any
material fact required to be stated therein or necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading (except omissions or alleged omissions pertaining to
the respective Indemnified Party). This indemnity agreement is in addition to
any other liability that the Company may otherwise have.

(b) In case any suit, action or proceeding (including any governmental
investigation) shall be brought against one or more of the Indemnified Parties
and in respect of which indemnity may be sought as provided herein, such
Indemnified Party or Indemnified Parties shall promptly notify the Company in
writing setting forth the particulars of such suit, action or proceeding and the
Company shall promptly assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party or Indemnified
Parties, payment of all expenses and the right to negotiate and consent to
settlement; but the omission to notify the Company as provided herein shall not
relieve the Company from any liability that it may have (i) under this
Section 10, so long as the Company is given the reasonable opportunity to defend
such claim, and (ii) otherwise than under this Section 10. Any one or more of
the Indemnified Parties shall have the right to employ separate counsel in any
such action and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Indemnified
Parties unless (i) the employment of such counsel has been specifically
authorized in writing by the Company, (ii) the named parties to any such action
(including any impleaded parties) include both the Company and such Indemnified
Party or Indemnified Parties and representation of both the Company and such
Indemnified Party or Indemnified Parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, or
(iii) the Indemnified Party or Indemnified Parties have been advised that one or
more legal defenses may be available to any or all of them which may not be
available to the Company in which case the Company shall not be entitled to
assume the defense of such suit notwithstanding its obligation to bear the fees
and expenses of such counsel. The Company shall not be liable for any settlement
of any such action effected without its consent, but if settled with such
consent or if there is a final judgment in any such action with or without
consent, the Company agrees to indemnify and hold harmless the Indemnified Party
or Indemnified Parties from and against any Loss by reason of such settlement or
judgment.

(c) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 10 is due in accordance
with its terms but is for any reason held by a court to be unavailable from the
Company or unenforceable against the Company on grounds of public policy or
otherwise,

 

12



--------------------------------------------------------------------------------

the Company and the Underwriter shall contribute severally to the aggregate
losses, claims, damages and liabilities (including legal or other expenses
reasonably incurred in connection with investigating or defending same) to which
the Company and the Underwriter may be subject in such proportion so that the
Underwriter is responsible for that portion represented by the percentage that
the underwriting fee referred to in Section 4(a) hereof bears to the initial par
amount of all of the Series 2005A Bonds and the Company is responsible for the
balance; provided, however, that no person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the 1933 Act, shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. Any party entitled to contribution shall, promptly after
receipt of notice of commencement of any action, suit or proceeding against such
party in respect of which a claim for contribution may be made against another
party under this paragraph, notify such party from whom contribution may be
sought, but the omission so to notify such party shall not relieve the party
from whom contribution may be sought from any other obligation it or they may
have hereunder or otherwise. The liabilities under this paragraph are in
addition to any other liabilities that the parties may have.

(d) The obligations under this Section 10 shall remain operative and in force
and effect regardless of any investigation made by or on behalf of the Issuer or
the Underwriter, and shall survive the issuance and the maturity of the Series
2005A Bonds and any termination of this Bond Purchase Agreement.

Section 11. Notices. Except as otherwise provided herein, any notice or other
communication required or permitted by this Bond Purchase Agreement shall be in
writing, and, if sent to the Underwriter, shall be mailed, delivered or
telecopied and confirmed to the Underwriter at 600 Peachtree Street, 4th Floor,
Atlanta, Georgia 30308, Attention: Corporate Tax-Exempt Finance, and if to the
Issuer or the Company, shall be mailed, delivered or telecopied and confirmed at
its address set forth above.

Section 12. Governing Law. THIS BOND PURCHASE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW MEXICO APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE.

Section 13. Counterparts. This Bond Purchase Agreement may be executed in one or
more counterparts, each of which shall be an original and all of which, when
taken together, shall constitute but one and the same instrument.

Section 14. Binding Effect. This Bond Purchase Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns, except that no party hereto may assign any of its rights or
obligations hereunder without the consent of the other parties.

Section 15. Termination. This Bond Purchase Agreement shall terminate (except as
to rights to any fees payable and rights to indemnity or contribution, which
shall survive any termination) on the earlier of (a) the issuance of the Maximum
Permitted Amount of Series 2005A Bonds under the Indenture or (b) the receipt by
the Underwriter of written notice from the Company that the Company does not
intend to request the issuance of any Additional Series 2005A Bonds thereafter
under the Indenture.

Section 16. Miscellaneous.

(a) Nothing herein shall be construed to make any party hereto an employee of
any other or to establish any fiduciary relationship among the Issuer, the
Company and the Underwriter.

(b) This Bond Purchase Agreement may be amended from time to time only by an
instrument in writing executed by all the parties hereto.

(c) The headings contained herein are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Bond Purchase
Agreement.

 

13



--------------------------------------------------------------------------------

(d) If any one or more of the covenants, provisions or agreements contained in
this Bond Purchase Agreement shall be determined by a court of competent
jurisdiction to be invalid, the invalidity of such covenants, provisions and
agreements shall in no way affect the validity or effectiveness of the remainder
of this Bond Purchase Agreement, and this Bond Purchase Agreement shall continue
in full force to the fullest extent permitted by law.

(e) All of the representations, warranties and covenants made in this Bond
Purchase Agreement shall remain operative and in full force and effect,
regardless of (i) any investigation made by or on behalf of any party hereto, or
(ii) delivery of and any payment for any Bonds hereunder.

(f) No recourse shall be had for any claim based on this Bond Purchase Agreement
against any member, commissioner, officer, agent or employee, past, present or
future, of the Issuer or of any successor body thereto, either directly or
through the Issuer, or any such successor body, under any constitutional
provision, statute or rule of law or otherwise.

(g) THE BONDS ARE NOT GENERAL OBLIGATIONS OF THE ISSUER BUT ARE SPECIAL, LIMITED
OBLIGATIONS PAYABLE SOLELY FROM BOND PROCEEDS, RENT PAID BY THE COMPANY UNDER
THE LEASE AGREEMENT AND OTHER REVENUES PLEDGED THERETO AND HELD BY THE TRUSTEE
UNDER THE INDENTURE WHICH CONSTITUTE THE TRUST ESTATE AND, IN THE CASE OF THE
SERIES 2005A BONDS, FROM MONIES DRAWN UNDER THE LETTER OF CREDIT. IT IS HEREBY
EXPRESSLY MADE A CONDITION OF THIS BOND PURCHASE AGREEMENT THAT ANY COVENANTS OR
REPRESENTATIONS HEREIN CONTAINED OR CONTAINED IN THE BONDS DO NOT AND SHALL
NEVER CONSTITUTE OR GIVE RISE TO A PERSONAL OR PECUNIARY LIABILITY OR CHARGE
AGAINST THE GENERAL CREDIT OR TAXING POWERS OF THE ISSUER, AND IN THE EVENT OF A
BREACH OF ANY SUCH COVENANT OR REPRESENTATION, NO PERSONAL OR PECUNIARY
LIABILITY OR CHARGE PAYABLE DIRECTLY OR INDIRECTLY FROM THE REVENUES (OTHER THAN
THOSE DERIVED FROM THE LEASING OR SALE OF THE PROJECT) OF THE ISSUER SHALL ARISE
THEREFROM. NOTHING CONTAINED IN THIS SECTION, HOWEVER, SHALL RELIEVE THE ISSUER
FROM THE OBSERVANCE AND PERFORMANCE OF THE SEVERAL COVENANTS AND AGREEMENTS ON
ITS PART HEREIN CONTAINED. THE ISSUER HAS NO TAXING AUTHORITY WITH RESPECT TO
THE BONDS.

 

Very truly yours,

BANC OF AMERICA SECURITIES LLC,
as Underwriter

By:   /s/    W. JOHN ECKEL, JR.         Name:   W. John Eckel, Jr. Title:  
Principal

 

ACCEPTED AND AGREED: BERNALILLO COUNTY, NEW MEXICO By:   /s/    ALAN B.
ARMIJO         Name:   Alan B. Armijo Title:   Chair of the County Commissioners
TEMPUR PRODUCTION USA, INC. By:   /s/    WILLIAM H. POCHE         Name:  
William H. Poche Title:   Assistant Treasurer

 

14